DISMISS and Opinion Filed April 20, 2021




                                            S  In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-20-00965-CV

                                JANE DOE, Appellant
                                       V.
                           BILLY JACK WILLIAMS, Appellee

                   On Appeal from the 429th Judicial District Court
                                Collin County, Texas
                       Trial Court Cause No. 429-03946-2019

                          MEMORANDUM OPINION
          Before Chief Justice Burns, Justice Molberg, and Justice Goldstein
                           Opinion by Chief Justice Burns

        At issue in this interlocutory appeal is the trial court’s granting of appellee’s

motion to dismiss appellant’s negligence claim for failure to serve the expert report

required in a health care liability claim.1 See TEX. CIV. PRAC. & REM. CODE ANN. §

74.351(a) (requiring report), (b) (providing for dismissal of claim where report not

served). The appeal was filed pursuant to Texas Civil Practice and Remedies Code

sections 51.014(a)(9), which authorizes an appeal from an interlocutory order



    1
     The trial court denied the motion as to appellant’s claims for assault and intentional infliction of
emotional distress.
denying in whole or in part a motion to dismiss for failure to serve an expert report,

and (a)(10), which authorizes an appeal from an interlocutory order granting a

motion challenging the adequacy of an expert report. See id. §§ 51.014(a)(9),(10).

Because an appeal from an interlocutory order may only be taken if authorized by

statute, see Jack B. Anglin Co., Inc. v. Tipps, 842 S.W.3d 266, 272 (Tex. 1992), and

neither of the relied upon sections nor any other statute appeared to authorize this

appeal, we questioned our jurisdiction over the appeal.

      At our direction, the parties filed letter briefs addressing our concern.

Appellant asserts generally in her letter brief that the appeal is authorized because

the negligence claim is not a health care liability claim and therefore, a report was

not required and the dismissal was improper. Our jurisdiction over an appeal,

however, does not arise because the trial court may have committed error. Rather,

in the context of an appeal from an interlocutory order, it is conferred by statute. See

id. The only interlocutory order granting a motion in a health care liability claim

that is authorized by statute to be appealed is an order granting a motion challenging

the adequacy of an expert report. See TEX. CIV. PRAC. & REM. CODE ANN. §

51.014(a) & (a)(10). The order here is not such an order. Accordingly, we dismiss

the appeal. See TEX. R. APP. P. 42.3(a).



                                             /Robert D. Burns, III/
                                             ROBERT D. BURNS, III
200965F.P05                                  CHIEF JUSTICE

                                           –2–
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                  JUDGMENT

JANE DOE, Appellant                         On Appeal from the 429th Judicial
                                            District Court, Collin County, Texas
No. 05-20-00965-CV         V.               Trial Court Cause No. 429-03946-
                                            2019.
BILLY JACK WILLIAMS, Appellee               Opinion delivered by Chief Justice
                                            Burns, Justices Molberg and
                                            Goldstein participating.

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER that appellee Billy Jack Williams recover his costs, if any, of
this appeal from appellant Jane Doe.


Judgment entered April 20, 2021




                                      –3–